J-S14008-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA :             IN THE SUPERIOR COURT OF
                                 :                  PENNSYLVANIA
                                 :
              v.                 :
                                 :
                                 :
     ANDRE LOGAN                 :
                                 :
                 Appellant       :             No. 1319 EDA 2017
                                 :

                    Appeal from the PCRA Order April 4, 2017
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0000052-2013


BEFORE:      OTT, J., McLAUGHLIN, J., and RANSOM, J.

MEMORANDUM BY OTT, J.:                                  FILED JUNE 05, 2018

        Andre Logan appeals, pro se,1 from the order entered on April 4, 2017,

in the Court of Common Pleas of Philadelphia County, denying him relief,

without a hearing, on his petition filed pursuant to the Post Conviction Relief

Act (PCRA), 42 Pa.C.S. § 9541 et seq. In this timely appeal, Logan raises five

claims, although he argues only two.2 In turn, both of these argued claims
____________________________________________


   Retired Senior Judge assigned to the Superior Court.

1Logan’s appointed counsel filed a Turner/Finley no merit letter with the
PCRA court and was released from representing Logan.

2   The five questions presented are generic. They are:

           1. Is Appellant eligible for relief under the [PCRA] due to his
        conviction and sentence resulting from ineffective assistance of
        counsel?
J-S14008-18



are essentially the same claim that trial counsel improperly coerced him into

pleading guilty. After a thorough review of the submissions by the parties,

relevant law, and the certified record, we affirm.

        Before we address the specifics of this appeal, we relate the underlying

facts of the crimes to which Logan pled guilty, to wit: third degree murder,

conspiracy to commit murder, possession of an instrument of crime, violation

of the Uniform Firearms Act, and reckless endangerment.3 Those facts were

recited by Assistant District Attorney Peter Lim, Esq., at the guilty plea hearing

held on February 3, 2014, as follows.



____________________________________________


            2. Was defense ineffective according to 42 Pa.C.S. §
        9543(a)(2)(ii)? “Ineffective assistance of counsel which, in the
        circumstances of the particular case, so undermined the truth-
        determining process that no reliable adjudication of guilt or
        innocence could have taken place.[”]

            3. Was defense counsel ineffective according to 42 Pa.C.S. §
        9543(a)(2)(iii)? “A plea of guilty was unlawfully induced where
        circumstances make it likely that the inducement caused the
        petitioner to plead guilty and the petitioner is innocent.”

           4. Was defense counsel ineffective according to 42 Pa.C.S. §
        9543(a)(2)(vii)? The imposition of sentence in greater than the
        lawful maximum.”

           5. Is Appellant eligible for relief under PCRA (a) since litigated
        or waived [sic], and (b) the allegation(s) of error(s) have resulted
        in the conviction or affirmation of sentence of a[n] innocent
        person?

Appellant’s Brief, Statement of Questions Presented, at 3-4.

3   18 Pa.C.S. §§ 2502(c), 903, 907(a), 6106, 6108, and 2705, respectively.

                                           -2-
J-S14008-18


     Mr. Lim: On May 7 of 2012, at approximately 4:00 in the late
     afternoon, the defendant, Andre Logan, as well as another person,
     Michael Dingle, date of birth is November 3, 1995, conspired to
     kill 18 year-old Robert Alder Sneed, III, at the 1900 block of
     Kinsey Street, which is in the 15th police district in the city and
     county of Philadelphia.

     At approximately 4:00 in the afternoon, [Logan] saw [Sneed]
     standing on the corner of Kinsey Street and Tackawanna.

     [Logan], as well as [Sneed] had an on-going dispute.

     [Logan] walked past [Sneed] and met up with his co-defendant,
     [Dingle].

     The two spoke for a brief moment and entered a mall alleyway
     about 100 yards from the scene of the murder.

     In that alleyway, the two conversed for a brief moment. And at
     the conclusion of that conversation, [Logan] went towards that
     intersection and confronted the victim, [Sneed].

     [Sneed] was present at the corner with his girl friend, friend or
     acquaintance, Liesst, L-i-e-s-s-t, Norta, N-o-r-t-a. And also
     standing in that area was a witness, Edward Hale, or Edward Dark.

     At that time, [Logan] confronted [Sneed] because [Logan] heard
     that [Sneed] was threatening or telling people in the
     neighborhood that he was going to kill [Logan].

     The two had a very loud verbal dispute. And, at that time,
     [Dingle] approached from the alley, put a hoody over his head,
     walked up from behind [Logan] grabbed a Taurus .380 caliber
     handgun from [Logan’s] waist and shot [Sneed] in the chest.

     [Dingle] stood over top and shot [Sneed] multiple times in the
     back before [Dingle] ran past a store, past the alleyway and to an
     apartment at 2035 Orthodox Street.

     [Logan] walked away from [Sneed’s] body and went to 2035
     Orthodox Street. That apartment is approximately three blocks
     away.




                                    -3-
J-S14008-18


      [Dingle] and [Logan] met on the third floor of that apartment.
      [Logan] took the Taurus .380 from [Dingle] and remained in the
      apartment while [Dingle] jumped out the back window and fled.

      As this is happening, 15th District police officers, based on a tip
      that they received on police radio, went into 2035 Orthodox Street
      to secure the scene.

      There they found [Logan] on the third floor of that apartment.
      They also found the firearm on top of a closet and secured it.

      That firearm was submitted to the criminalistics laboratory. And
      on the trigger and back strap of the gun [Dingle’s] DNA was
      present; and on the magazine [Logan’s] and [Dingle’s] DNA was
      present.

      May 8, 2012, at approximately 1:00 in the morning, [Logan] in
      the presence of Detective Venson, as well as Detective Schmidt,
      provided a statement.

      In that statement, he said exactly what I told the Court, and
      identified [Dingle] as the one who killed [Sneed].

      If the medical examiner were to testify, Dr. Martin Osbourne, he
      would testify that he is an expert in the area of forensic pathology,
      he examined the body of [Sneed], and determined the cause of
      death to be multiple gunshot wounds; and the manner of death to
      be homicide.

N.T. Guilty Plea, 2/3/2014, at 45-49.

      In addition to the factual history as related above, the trial judge, the

Honorable Sandy L.V. Byrd, provided Logan definitions of all the crimes

subject to the plea agreement. Especially relevant to this appeal, Judge Byrd

defined conspiracy. See id., at 42-45.

      Finally, the written memorandum of agreement regarding the guilty

plea, as found in the certified record, states that Logan will not be allowed to




                                      -4-
J-S14008-18



withdraw his guilty plea if he fails to fulfill his terms of the agreement, 4 or if

the court declined to follow any recommendation, motion or stipulation by

ADA Lim or the District Attorney. See Memorandum of Agreement, 2/3/2014,

at ¶¶ 13, 14. The memorandum also asserts that Logan had disclosed all his

criminal activity associated with the murder of Sneed, and that if any

additional criminal activity was discovered, he could be prosecuted for those

crimes and/or the District Attorney may void the agreement, and any and all

statements made by Logan in contemplation of the agreement and any

evidence derived therefrom, would be used against him. See id., at ¶ 15.

        In his pro se brief submitted to this Court, Logan now asserts trial

counsel failed to adequately research his defense which would have

demonstrated Logan was innocent of the crimes he pled guilty to.            Logan

asserts Dingle acted independently and, essentially, snuck up behind him,

took his gun without his knowledge, and then murdered Sneed. Based              on

these allegations, Logan claims trial counsel was ineffective for failing to

investigate his defense and then coercing him into pleading guilty while telling

Logan he would receive a 7½ to 15 year sentence. 5 Ultimately, Logan seeks

to withdraw his guilty plea and go to trial.

        Our review of the certified record confirms the PCRA court’s conclusion

that Logan’s claims are without merit. The notes of testimony from the guilty

____________________________________________


4   Logan agreed to testify against Dingle.

5   Logan received a sentence of 15-30 years’ incarceration.

                                           -5-
J-S14008-18



plea colloquy reveal that Logan was afforded a thorough explanation of his

rights, N.T. Guilty Plea, 2/3/2014, 7-25, the elements of the crimes he was

pleading to, id., at 26-30; 35-45, and the factual basis for those crimes. Id.,

at 45-49. Logan denied he had been pressured into pleading guilty or that his

counsel had made him any promises not of record. Id., at 34. Logan knew

what constituted a conspiracy and admitted he and Dingle had, in fact,

conspired to kill Sneed. Id. at 42-45, 53-54. Further, Logan stated that he

understood that there was no agreed upon sentence and that imposition of

the sentence was solely a judicial determination. Id. at 24-25.

       A defendant is bound by the statements made during the plea
       colloquy, and a defendant may not later offer reasons for
       withdrawing the plea that contradict statement made when he
       pled.

Commonwealth v. Brown, 48 A.3d 1275, 1277 (Pa. Super. 2012).6

       Because the record supports the PCRA court’s determination that

Logan’s guilty plea was knowing, intelligent and voluntary, and that trial




____________________________________________


6  Judge Byrd conducted a thorough guilty plea colloquy and took care to
explain all facets of the plea to Logan. As demonstrated, Logan’s current
arguments are 180 degrees opposite from Logan’s sworn statements at the
guilty plea hearing.

Logan now claims his counsel told him to lie to the trial court, and deny that
any sentence agreement existed. Logan claims counsel told him the trial court
would get angry and impose a life sentence if he did not deny the existence
of a sentencing agreement. See Appellant’s Brief, at 12, 17-18. As noted
above, a defendant cannot obtain relief by claiming he lied at the hearing.


                                           -6-
J-S14008-18



counsel did not coerce Logan into entering the guilty plea by making false

promises, Logan is not entitled to relief.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/5/18




                                      -7-